Citation Nr: 1401747	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-48 715	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a  right hip disability.


REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board previously adjudicated this case in a December 23, 2013 decision.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In this instance, the Board is vacating its December 23, 2013 decision for the reason that an October 2013 motion for an extension of 90 days, to start after receipt of a requested copy of the Veteran's complete claims file, was not addressed by the Board prior to its decision.  This previously unaddressed motion will be addressed prior to issuance of a further decision.

Accordingly, the December 23, 2013 Board decision addressing the issue of entitlement to service connection for a right hip disability is vacated.



	                        ____________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




